Justice VOLLACK
dissenting:
The majority holds, in a case of first impression, that “section 390 provides a basis for resolving the issues of duty (whether a supplier of a chattel owes any obligation to a person incurring physical harm from the use of the chattel by the person to whom it is supplied).” Maj. op. at 358. The majority also holds that section 390 helps resolve “the specific standard of care (the criteria for assessing reasonable care in light of apparent risk) in the context of supplying chattels for the use of others.” Id. The majority relies on section 390 [hereinafter “section 390”] of the Restatement (Second) of Torts (1965) [hereinafter “Restatement"}. I disagree with both the majority’s construction of negligent entrustment and with its reliance on section 390 in support of its analysis in this case.
In my opinion, liability only arises under the doctrine of negligent entrustment in the set of circumstances where a person supplies a chattel to another with knowledge of the recipient’s unfitness at the moment of transfer. Since the plaintiffs in this action do not argue that Cowan was negligent when he entrusted the company car to Casebolt, Cowan cannot be liable under negligent entrustment.
I.
This court has not previously considered the doctrine of negligent entrustment.1 Courts in numerous other jurisdictions, as the majority acknowledges, have recognized a theory of liability premised on negligent entrustment.. Maj. op. at 358-359; Douglass v. Hartford Insurance Co., 602 F.2d 934, 936 (10th Cir.1979) (“Negligent entrustment is a common law tort, recognized in virtually every state.”). In many of these jurisdictions, liability for negligent entrustment is recognized when an actor supplies a chattel to a third person who the actor knows or has reason to know is incompetent at the time of entrustment. Mason v. New, 475 So.2d 854, 856 (Ala.1985), followed in McCurdy v. Young, 587 So.2d 371 (Ala.Civ.App.1991); Henderson v. Professional Coatings Corp., 72 Haw. 387, 819 P.2d 84, 90 (1991); Teter v. Clemens, 112 Ill.2d 252, 97 Ill.Dec. 467, 492 N.E.2d 1340, 1342 (1986); First Trust Co. v. Scheels Hardware & Sports Shop, Inc., 429 N.W.2d 5, 8 (N.D.1988); Robare v. Pekarcik, 109 Pa.Cmwlth. 87, 530 A.2d 534, 536-37 (1987) (discussing Gibson v. Bruner, 406 Pa. 315, 178 A.2d 145 (1961)); Schneider v. Esperanza Transmission Co., 744 S.W.2d 595, 596 (Tex.1987); and Bankert v. Threshermen’s Mut. Ins. Co., 110 Wis.2d 469, 329 N.W.2d 150, 152-53 (1983).
The Tenth Circuit Court of Appeals stated that “[t]he Restatement (Second) of Torts § 308 states the rule [of negligent entrustment].” Douglass v. Hartford Insurance Co., 602 F.2d 934, 936 (10th Cir.1979). Section 308 provides:
Permitting Improper Persons to Use Things or Engage in Activities. It is negligence to permit a third person to use a thing or to engage in an activity which is under the control of the actor, if the actor knows or should know that such person intends or is likely to use the thing or to conduct himself in the activity in such a manner as to create an unreasonable risk of harm to others.
Restatement § 308 (1965).
The majority, however, finds that section 390 generally applies “in the context of supplying chattels for the use of others.” Maj. op. at 358. The majority de-empha-sizes the express purpose of section 390. Section 390 is titled “Chattel for Use by Person Known to be Incompetent.” This section provides:
One who supplies directly or through a third person a chattel for the use of another whom the supplier knows or has *371reason to know to be likely because of his youth, inexperience, or otherwise, to use it in a manner involving unreasonable risk of physical harm to himself and others whom the supplier should expect to share in or be endangered by its use, is subject to liability for physical harm resulting to them.
Illustration 1 to section 390 exemplifies the section’s application:
A gives a loaded gun to B, a feeble-minded girl of ten, to be carried by her to C. While B is carrying the gun she tampers with the trigger and discharges it, harming C. A is subject to liability to C.
Restatement § 390 illus. 1 (1965). Illustration 6 to section 390 similarly demonstrates its application:
A sells or gives an automobile to B, his adult son, knowing that B is an epileptic, but that B nevertheless intends to drive the car. While B is driving he suffers an epileptic seizure, loses control of the car, and injures C. A is subject to liability to C.
Restatement § 390 illus. 6 (1965).
Section 390 has been applied in other jurisdictions in a manner consistent with its intended application as evidenced in the illustrations. The Minnesota Supreme Court, for example, found that section 390 provided the appropriate analytic framework where a defendant entrusted a car to a fifteen-year-old girl who, while driving, lost control of the car and crashed. Axelson v. Williamson, 324 N.W.2d 241, 242 (Minn.1982). The court held that “the tort of negligent entrustment as it applies to the entrustment of a chattel to an incompetent or inexperienced person is described in Restatement (Second) of Torts § 390.” Id. at 243 (emphasis added).
Other courts have followed this reasoning. In First Trust Co. v. Scheels Hardware & Sports Shop, Inc., 429 N.W.2d 5 (N.D.1988), the Supreme Court of North Dakota similarly found that a jury instruction grounded in section 390 should have been given where a hardware store sold a twenty-two-caliber pistol to a fifteen-year-old boy who accidentally shot a fourteen-year-old boy with the pistol. First Trust Co., 429 N.W.2d at 7-8. See also Keller v. Kiedinger, 389 So.2d 129 (Ala.1980) (cause of action was appropriate under section 390 where fourteen-year-old girl was loaned car); Arkansas Bank & Trust Co. v. Erwin, 300 Ark. 599, 781 S.W.2d 21, 22-23 (1989) (section 390 applied where plaintiff alleged that driver was incompetent by reason of insanity caused by schizophrenic reaction); Kyte v. Philip Morris Inc., 408 Mass. 162, 556 N.E.2d 1025, 1028-29 (1990) (supplier of cigarettes to minors could be liable under section 390); Mele v. Turner, 106 Wash.2d 73, 720 P.2d 787, 789 (1986) (cause of action was not proper under section 390 where the actor had no obvious physical or mental impairments); and Bernethy v. Walt Failor’s, Inc., 97 Wash.2d 929, 653 P.2d 280, 283 (1982) (cause of action was best summarized under section 390 where actor was visibly intoxicated and was entrusted with a gun).
The majority acknowledges that section 390 is a special application of the rule stated in section 308. Maj. op. at 357 (relying on Restatement § 390 cmt. b (1965)). The majority does note that “[t]he framers of section 390 specifically envisioned its application to cases of intoxicated entrustees.” Maj. op. at 358. The majority cites illustration 7 of section 390, which involves two entrustees who are so obviously intoxicated that they will clearly mismanage the entrusted chattel. Restatement § 390 illus. 7 (1965). The majority also acknowledges that other jurisdictions apply section 390 where an “entrustee’s incompetence to operate a vehicle centers on or includes the consumption of alcohol.” Maj. op. at 358. The cases acknowledged involve, unlike the present case, situations where an entrustee is either intoxicated at the time of entrustment or is known to the entrustor as a habitual drunk. See Blake v. Moore, 162 Cal.App.3d 700, 208 Cal.Rptr. 703, 707-08 (1984) (plaintiff claimed that entrustee was obviously intoxicated when entrusted with a car); Gorday v. Faris, 523 So.2d 1215, 1219 (Fla.App.1988) (applying section 390 with difficulty when plaintiff took control over car knowing he was drunk and in no *372condition to drive); Snowhite v. State, 243 Md. 291, 221 A.2d 342, 355 (1966) (entrustor previously entrusted truck to entrustee with knowledge that entrustee had been drinking heavily); Lombardo v. Hoag, 566 A.2d 1185, 1186 (entrustor spent entire day carousing with entrustee and knew that entrustee was “buzzed” when entrusted with vehicle); and Cameron v. Downs, 32 Wash.App. 875, 650 P.2d 260, 262 (1982) (entrustor gave entrustee keys to van to stop entrustee from using motorcycle, knowing that entrustee would be consuming alcohol).
By applying section 390 to this case, the majority broadens the very narrow group of entrustees to whom the section expressly applies: persons known to be incompetent. In my view, the record on appeal does not demonstrate that Cowan knew or had reason to know that Casebolt was incompetent at the time of entrustment. The majority cites section 390 when stating that “one has a duty not to supply a chattel to another who is likely to misuse it.” Maj. op. at 360. This characterization more accurately describes the type of entrustee captured by section 308: one who is not known to be incompetent. By recognizing section 390 as the general rule, the majority disregards the intent of drafters of the Restatement that section 390 has a more narrow application.
II.
The majority holds, and I agree, “that we need look no further than the initial point of entrustment to determine whether a supplier acted negligently.” Maj. op. at 360. I agree, as well, with the majority’s rejection of subsequent control over the chattel as an essential element of negligent en-trustment. Id. Their recognition, however, of a duty to terminate an entrustment2 essentially contradicts their rejection of any notion of subsequent control. The majority concludes, nonetheless, “that such a duty is encompassed within the doctrine of negligent entrustment.” Maj. op. at 360-361.
A.
Fundamental to a claim of negligent en-trustment is the act of supplying a chattel. Restatement § 308 (1965). To supply a chattel is to provide or furnish another with a chattel. See Webster’s Third New International Dictionary, at 2297 (1969). An entrustor must first have control over a chattel in order to supply it to another. Comment a to section 308 provides that “[t]he words ‘under the control of the actor’ are used to indicate that the third person is entitled to possess or use the thing ... only by the consent of the actor, and that the actor has reason to believe that by withholding consent he can prevent the third person from using the thing or engaging in the activity.” Restatement § 308 cmt. a (1965).
Neither section 308 nor section 390 contemplates subsequent control by the en-trustor over the chattel or its user as a requisite to liability. See Restatement §§ 308 & 390 (1965). Subsequent control would in essence require an entrustor to terminate an entrustment if the entrustor acquired information rising to the level of that which would render an initial en-trustment negligent. Thus, the majority notes that “ ‘ “liability for the negligence of the incompetent driver to whom an automobile is entrusted does not arise out of the relationship of the parties, but from the act of entrustment of the motor vehicle.” ’ ” Maj. op. at 360 (quoting Mettelka v. Superior Court, 173 Cal.App.3d 1245, 219 Cal.Rptr. 697, 698 (1985).
Sections 308 and 390 only require, as a basis for liability, that suppliers have both control over the chattel and knowledge of its foreseeable misuse at the time of en-trustment. Imposing a duty to exercise subsequent control over an entrustee on suppliers of chattels—a duty to prevent entrustees from using the chattel—clearly *373exceeds the intended scope of the sections by extending liability indefinitely.
B.
The majority’s creation of a duty to terminate entrustments essentially imposes a duty on suppliers to exercise control over chattels or their users subsequent to en-trustment. See maj. op. at 360. Imposition of such a duty is wholly unwarranted and nullifies the rejection of subsequent control.
The majority finds that the rationale underlying negligent entrustment supports recognition of “a duty to take reasonable action to terminate the entrustment if the entrustor acquires information that such an unreasonable risk exists or has come into being after the entrustment and the entrustor has the legal right and ability to end the entrustment.” Maj. op. at 360. The majority fails to cite any jurisdiction which has similarly imposed such a duty. The majority does not explain how creating liability at the moment of entrustment (when a supplier must have both control over a chattel and knowledge of its foreseeable misuse) supports an extension of liability indefinitely over time until a point when the supplier acquires information that he or she did not possess at the time of entrustment. This duty obliterates the requirement that a supplier must have knowledge at the time of the entrustment in order to be liable under either section 308 or 390.
III.
In my view, this case is most appropriately analyzed under section 308, the general encapsulation of the negligent entrustment doctrine. The record in this case does not, in my opinion, evince possible proof that Casebolt was either noticeably intoxicated at the time of entrustment, or that Casebolt’s drinking habits were such that he was a known incompetent and that Cowan should know or have reason to know that Casebolt was likely to misuse the car. In so noting, I am duly aware of the benefit of all favorable inferences that the nonmoving party is entitled to in passing on summary judgment motions. Man-cuso v. United Bank, 818 P.2d 732, 736 (Colo.1991). My view of the record, however, is not necessary to dispose of this case.
The majority notes that liability under a theory of negligent entrustment is determined at “the initial point of entrustment.” Maj. op. at 360. Thus, a supplier can only be liable for the negligent supply of a chattel at the time of entrustment. As the majority states, the plaintiffs herein do not assert that Cowan was negligent when he initially entrusted the company car to Case-bolt on July 16, 1987. Maj. op. at 360. Instead, the plaintiffs relied on the existence of a separate duty “based on a subsequent ability to control the automobile.” Since the majority rejected a duty of subsequent control, Cowan cannot be liable under a theory of negligent entrustment. Because I agree with the majority’s rejection of subsequent control, I would affirm the district court’s summary judgment in favor of Cowan and Milco Construction Company.
I am authorized to say that Justice ERICKSON joins in this dissent.

. The court of appeals has, as the majority notes, recognized the doctrine of negligent en-trustment. Maj. op. at 356-357.


. See maj. op. at 361 (concluding that entrustors have "a duty to take reasonable action to terminate the entrustment”).